DETAILED ACTION
This office action is in response to the applicant's amendment submitted on 01/04/2022. In virtue of this amendment: 
Claims 1, 3, 14 and 19 are currently amended; and thus, 
Claims 1-20 are pending; 
Examiner notes there is no status indicator for claim 13, however, there appears to be no amendment made to the claim, thus examiner is interpreting the claim as (Original). 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4, 6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0185527A1 hereinafter “Lalicki” in view of US2017/0246331A1 hereinafter “Lloyd” 
Regarding claim 1, Lalicki discloses a lighting system for an enclosed space (¶19L6-7: environment may be a room within a building) associated with a non-occupancy function (¶35L1-18: sensor may be configured as capable of measuring or detecting an occupancy level for space), the lighting system comprising: 
one or more high intensity narrow spectrum (HINS) light sources disposed within the enclosed space (¶23L1-3: disinfecting light system included within environment at least one disinfecting light fixture), the one or more HINS light sources configured to emit HINS light onto one or more surfaces defining the enclosed space (¶18-23: disinfecting light fixture may illuminate or provide disinfecting energy define space of environment) associated with the non-occupancy function. (¶36L1-5: the occupancy level of the space may be provided to controller to aid in regulation of disinfecting energy generated by disinfecting light fixture)
	Lalicki does not explicitly disclose: 
wherein the one or more HINS light sources are secured to a track that is configured to allow the one or more HINS light sources to move relative to the one or more surfaces defining the enclosed space.
Lloyd disclose a system for disinfecting an area using HINS (¶9L1-3: the germicidal radiation emitter may emit at least one of UV-C, UV-B and HINS germicidal radiation into the environment) wherein 
 the one or more HINS light sources are secured to a track that is configured to allow the one or more HINS light sources to move relative to the one or more surfaces defining the enclosed space.(¶130L1-18: the emitter is able to physically move to different location within the environment; the physical environment is automated and can be accomplished by the emitter begin mounted on a movement device; the movement device can be a motorized tack)

One of ordinary skill in the art would’ve been motivated because this allow the light to decontaminate the environment from more than one vantage point and more surfaces can be decontaminated quickly and easily. (Lloyd ¶130L9-18) 
Regarding claim 2, Lalicki in view off Lloyd hereinafter “Lalicki/Lloyd” discloses in Lalicki the lighting system of claim 1, further comprising: 
one or more control devices configured to control operation of the one or more HINS light sources.  (¶26L1-4: a control system including at least one controller configured to control operation of disinfecting light fixtures) 
Regarding claim 4, Lalicki/Lloyd discloses in Lalicki the lighting system of claim 2, further comprising: 
one or more non-HINS light sources disposed within the enclosed space, the one or more non-HINS light sources configured to emit non-HINS light. (¶24L24-26: disinfecting light may emit both illuminating light as well as disinfecting energy)
Regarding claim 6, Lalicki/Lloyd discloses in Lalicki the lighting system of claim 2, further comprising:  15Attorney Docket No.: HUB-236 
an optical sensor configured to generate one or more signals indicative of one or more optical properties of light emitted onto the optical sensor. (¶29L8-17: sensor may be configured as sensor capable of measuring an amount of disinfecting energy by disinfecting light fixture)
Regarding claim 12, Lalicki/Lloyd discloses in Lalicki the lighting system of claim 1, wherein 
(¶25L18-23: illuminating light may generate disinfecting energy within the spectral range of approximately 380nm to approximately 420nm (e.g., 405 nm))
Regarding claim 13, Lalicki/Lloyd discloses in Lalicki the lighting system of claim 1, wherein 
the HINS light has a wavelength of about 405 nanometers.  (¶25L18-23: illuminating light may generate disinfecting energy within the spectral range of approximately 380nm to approximately 420nm (e.g., 405 nm))
Regarding claim 19, Lalicki a lighting system for an enclosed space associated with an appliance, the lighting system comprising: 
one or more high intensity narrow spectrum (HINS) light sources (¶23L1-3: disinfecting light system included within environment at least one disinfecting light fixture) disposed within the enclosed space, the one or more HINS light sources configured to emit HINS light onto one or more surfaces defining the enclosed space associated with the appliance.  (¶23L1-3: disinfecting light system included within environment at least one disinfecting light fixture)
Lalicki does not explicitly disclose: 
one or more motors configured to rotate the one or more HINS light sources to increase a surface area of the enclosed space that is illuminated by the one or more HINS light sources.
Lloyd disclose a system for disinfecting an area using HINS (¶9L1-3: the germicidal radiation emitter may emit at least one of UV-C, UV-B and HINS germicidal radiation into the environment) wherein 
one or more motors configured to rotate the one or more HINS light sources to increase a surface area of the enclosed space that is illuminated by the one or more HINS light sources. (¶131L11-13: the emitter is mounted on a vertical pole allows for 360 degree rotation as well as vertical movement up and down) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the disinfecting light fixture disclosed by Lalicki to be mounted on a motorized pole as disclosed by Lloyd. 
One of ordinary skill in the art would’ve been motivated because this allow the light to decontaminate the environment from more than one vantage point and more surfaces can be decontaminated quickly and easily. (Lloyd ¶130L9-18; ¶131L13-33) 
Regarding claim 20, Lalicki/Lloyd discloses in Lalicki the lighting system of claim 19, further comprising:  17Attorney Docket No.: HUB-236 
one or more non-HINS light sources disposed within the enclosed space, the one or more non-HINS light sources configured to emit non-HINS light onto the one or more surfaces defining the enclosed space associated with the appliance. (¶24L24-26: disinfecting light may emit both illuminating light as well as disinfecting energy)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lalicki/Lloyd further in view of US2017/0224858A1 hereinafter “Stibich”
Regarding claim 3, Lalicki/Lloyd discloses the lighting system of claim 2, 
Lalicki/Lloyd does not explicitly disclose: 
wherein the one or more control devices are configured to: obtain data indicative of whether a door movable between an open position and a closed position to permit selective access to the enclosed space is in the open position or the closed position; activate the one or more HINS light sources when the data indicates the door is in the closed position; and 
Stibich discloses a cabinet for providing HINS light for disinfecting objection wherein 
obtain data indicative of whether a door movable between an open position and a closed position to permit selective access to the enclosed space is in the open position or the closed position (¶44L18-23: a motion sensor comprising the room disinfection device is in alignment with a door of the cabinet); activate the one or more HINS light sources when the data indicates the door is in the closed position (¶44L6-12: the disinfection device may include instruction to inhibit activation of a power supply upon detecting movement); and deactivate the one or more HINS light sources when the data indicates the door is in the open position. (¶44L23-26: if the door to the cabinet is opened during operation of the disinfection device, power supply to the disinfection device will be terminated) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the HINS lighting system disclosed by Lalicki/Lloyd with the sensor for the door as disclosed by Stibich.  
One of ordinary skill in the art would’ve been motivated because the sensor provides an addition safety mechanic ensuring door of the cabinet are closed prior to operation of the disinfecting light (¶52LL1-32)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lalicki/Lloyd in view of US2010/0246169A1 hereinafter “Anderson” 
Regarding claim 5, Lalicki/Lloyd discloses the lighting system of claim 4, including a light source that emits both HINS light and non-HINS light.  (¶24L24-26: disinfecting light may emit both illuminating light as well as disinfecting energy)

when a door movable between an open position and a closed position to permit selective access to the enclosed space is in the open position, the one or more control devices are configured to: control operation of the one or more HINS light sources and the one or more non-HINS light sources to provide a blend of HINS light and non-HINS light
Anderson disclose a lighting device wherein 
when a door movable between an open position and a closed position to permit selective access to the enclosed space is in the open position (¶18L4-6: the means for switching may be responsive to a change in an environment such as the opening or closure of a door), the one or more control devices are configured to: control operation of the one or more HINS light sources and the one or more non-HINS light sources to provide a blend of HINS light and non-HINS light (¶29L11-15: the device can be used to simultaneously illuminate and decontaminate any area; ¶40L9-12: where the door-closing switch that switches off the interior light can also be used to switch on an interior lighting device made up of HINS-light LEDs) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the HINS lighting system disclosed by Lalicki/Lloyd with door switching mechanism disclosed by Anderson. 
One of ordinary skill in the art would’ve been motivated because the mixed light will allow the system to not require any device to alleviate any discomfort experience from the light of the HINS.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lalicki/Lloyd
Regarding claim 7, Lalicki/Lloyd discloses the lighting system of claim 6, wherein the one or more control devices are configured to: 
(¶26L1-4: a control system including at least one controller configured to control operation of disinfecting light fixtures)
obtain the one or more signals indicative of the one or more optical properties of the light emitted onto the optical sensor (¶29L1-17: sensor configured as sensor capable of measuring an amount of disinfecting energy provided to space by light fixture)
Lalicki/Lloyd does not explcilty disclose:  
deactivate the one or more HINS light sources when the one or more signals indicate HINS light has been emitted onto the optical sensor for a predetermined amount of time.
Lalicki/Lloyd does disclose in Lalicki the concept of operating the disinfecting energy based on various parameters and/or schedule (¶46L1-41: controller adjust disinfecting energy based on operational schedule) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the HINS lighting system disclosed by Lalicki/Lloyd by modifying the schedule to turn off the disinfecting light after a predetermined amount of time after being turned on. 
One of ordinary skill in the art would’ve been motivated because it allows the system to operate based on user preference.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lalicki/Lloyd in view of US2018/0117190A1 hereinafter “Bailey” 
Regarding claim 8, Lalicki/Lloyd discloses the lighting system of claim 6,
Lalicki/Lloyd does not explicitly disclose: 
the one or more control devices are further configured to: control operation of one or more output devices external to the enclosed space to provide at least one indicator based, at 
Bailey discloses an indicator system associated with HINS light source wherein 
the one or more control devices are further configured to: control operation of one or more output devices external to the enclosed space to provide at least one indicator based (¶26L1-11: an output device provide an indicator associated with operational performance of the HINS light source and/or parameters associated with the HINS light), at least in part, on the one or more signals indicative of the one or more optical properties of the light emitted onto the optical sensor. (¶65-69: when light emitted onto the measurement device having a wavelength within the range of HINS wavelength; providing an indicator signaling that HINS light is being emitted; when the light emitted does not include light having a wavelength that is within range of HINS the method can provide an indicator signaling that HINS light is no longer being emitted)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the HINS lighting system disclosed by Lalicki/Lloyd with the indicator as disclosed by Bailey. 
One of ordinary skill in the art would’ve been motivated because the indicator can be used to notify a sure, premise occupant or technician that corrective action needs to take place to make sure HINS light is being emitted into a pace or onto a surface. (¶69L5-9)
Regarding claim 9, Lalicki/Lloyd in view of Bailey hereinafter “Lalicki/Lloyd/Bailey” discloses in Bailey the lighting system of claim 8, wherein 
the at least one indicator is indicative of the one or more HINS light sources emitting HINS light.  (¶65-69: when light emitted onto the measurement device having a wavelength within the range of HINS wavelength; providing an indicator signaling that HINS light is being emitted)
Regarding claim 10, Lalicki/Lloyd/Bailey discloses in Bailey the lighting system of claim 8, wherein 
 the at least one indicator is indicative of the one or more HINS light sources not emitting HINS light.  (¶65-69: when the light emitted does not include light having a wavelength that is within range of HINS the method can provide an indicator signaling that HINS light is no longer being emitted)
	Regarding claim 11, Lalicki/Lloyd/Bailey discloses in Bailey the lighting system of claim 8, wherein 
the at least one indicator comprises at least one of a visual indicator and an audible indicator.  (¶26L1-11: the output device can be a visual output device that provides a visual or optical signal or an audio device configured to provide an audio signal as an indicator) 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stibich in view of US2017/0246331A1 hereinafter “Lloyd” 
Regarding claim 14, Stibich discloses a method of controlling operation of a lighting system for an enclosed space associated with storing inanimate objects, the method comprising:  16Attorney Docket No.: HUB-236 
obtaining, by one or more control devices, data indicative of a trigger event (¶44L1-26: positioning the disinfection device in the cabinet such that a motion sensor comprising the room disinfection device is in alignment with a door of the cabinet); and 
responsive to obtaining the data indicative of the trigger event, activating, by the one or more control devices, one or more high intensity narrow spectrum (HINS) light sources of the lighting system (¶29L1-18: start the disinfection device to disperse a germicide within the closed cabinet), the one or more HINS light sources disposed within the enclosed space associated with storing inanimate objects such that the one or more or more HINS light sources emit light onto one or more surfaces defining the enclosed space. (¶34L10-11: visible violet-blue light (also known as high-intensity narrow-spectrum (HINS) light))
Stibich does not explicitly disclose: 
one or more motors configured to rotate the one or more HINS light sources to increase a surface area of the enclosed space that is illuminated by the one or more HINS light sources.
Lloyd disclose a system for disinfecting an area using HINS (¶9L1-3: the germicidal radiation emitter may emit at least one of UV-C, UV-B and HINS germicidal radiation into the environment) wherein 
one or more motors configured to rotate the one or more HINS light sources to increase a surface area of the enclosed space that is illuminated by the one or more HINS light sources. (¶131L11-13: the emitter is mounted on a vertical pole allows for 360 degree rotation as well as vertical movement up and down) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the disinfecting light fixture disclosed by Stibich to be mounted on a motorized pole as disclosed by Lloyd. 
One of ordinary skill in the art would’ve been motivated because this allow the light to decontaminate the environment from more than one vantage point and more surfaces can be decontaminated quickly and easily. (Lloyd ¶130L9-18; ¶131L13-33) 
Regarding claim 15, Stibich in view of Lloyd hereinafter “Stibich/Lloyd” discloses in Stibich the method of claim 14, wherein 
(¶44L18-26: a motion sensor comprising the room disinfection device is in alignment with a door of the cabinet; if the door to the cabinet is opened during operation of the disinfection device, power supply to the disinfection device will be terminated)
Regarding claim 16, Stibich/Lloyd discloses in Stibich discloses the method of claim 15, further comprising: 
deactivating, by the one or more control devices, the one or more HINS light sources when the data indicates the door is no longer in the closed position.  (¶44L18-26: if the door to the cabinet is opened during operation of the disinfection device, power supply to the disinfection device will be terminated)
Claims17-18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Bailey.
Regarding claim 17, Stibich/Lloyd disclose the method of claim 14, further comprising: 
Stibich/Lloyd does not explicitly disclose: 
obtaining, by the one or more control devices, data indicative of one or more optical properties of light the one or more HINS light sources emit onto an optical sensor disposed within the enclosed space associated with storing inanimate objects.  
Bailey discloses an indicator system for an HINS system wherein 
obtaining, by the one or more control devices, data indicative of one or more optical properties of light the one or more HINS light sources emit onto an optical sensor disposed within the enclosed space associated with storing inanimate objects. (¶58L1-12: the HINS apparatus includes one or more optical sensor, configured to measure optical properties of light emitted onto the HINS detection apparatus and to generate signals indicative of the optical property)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the HINS lighting system disclosed by Stibich/Lloyd with the indicator and sensors as disclosed by Bailey. 
One of ordinary skill in the art would’ve been motivated because the indicator can be used to notify a sure, premise occupant or technician that corrective action needs to take place to make sure HINS light is being emitted into a place or onto a surface. (¶69L5-9)
Regarding claim 18, Stibich/Lloyd in view of Bailey hereinafter “Stibich/Lloyd/Bailey” disclose in Bailey the method of claim 17, further comprising: 
determining, by the one or more control devices, whether the light emitted onto the optical sensor comprises HINS light based, at least in part, on the data; and responsive to determining the light includes HINS light, providing, by the one or more control devices, at least one indicator via one or more output devices of the lighting system.  (¶65-69: when light emitted onto the measurement device having a wavelength within the range of HINS wavelength; providing an indicator signaling that HINS light is being emitted; when the light emitted does not include light having a wavelength that is within range of HINS the method can provide an indicator signaling that HINS light is no longer being emitted)
Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 19 have been considered but are moot because the new ground of rejection does not rely the Lloyd reference applied in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/            Primary Examiner, Art Unit 2844                                                                                                                                                                                            	January 21, 2022